DETAILED ACTION
This office action is in response to communication(s) filed on July 5, 2022.  
Claims 1 and 3-13 have been amended.
Claims 1-13 are currently pending.
The objection to “TITILE” is withdrawn in view of amendment with a new title.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi et al. (U.S. Pub. No. 2013/0250361 A1, hereinafter as “Minegishi”), and further in view of Burlingame (U.S. Pub. No. 2007/0052979 A1).
With regard to claim 1, the claim is drawn to a non-transitory computer readable medium storing a support program causing a computer installed in an information processing device to execute a process corresponding to a printer connected to the information processing device (see Minegishi, i.e. in Fig. 1-3, disclose the computer terminal 10, printer 20; in addition, in para. 121-123, further disclose that “[0121] A print control program of the invention causes the CPU 11 of the computer terminal 10 of the embodiment to achieve the functions of the printer driver 110. The effects described above can be achieved by causing the computer to execute the program. [0122] The program may be preliminarily stored in a storage unit, such as a ROM, included in the computer. Alternatively, the program may be recorded in a CD-ROM serving as a recording medium or in a non-volatile recording medium (memory) such as a flexible disk, a static RAM (SRAM), an electrically erasable and programmable ROM (EEPROM), and a memory card, and provided. The program recorded in the memory is installed into the computer and the computer causes the CPU to execute the program. As a result, the processing described above can be performed…”), the process comprising: 
in a case where a print instruction output from an application program installed in the information processing device and causing the printer to print images is sent to a driverless general-purpose print program pre-installed in an operating system of the information processing device (see Minegishi, i.e. in Fig. 3 and in para. 39-40, disclose the Windows OS, the GDI rendering engine 102 and the spooler 103, by disclosing “[0039] FIG. 3 is a block diagram illustrating an exemplary software structure of the computer terminal 10 illustrated in FIG. 1. In FIG. 3, the OS is omitted. In the computer terminal 10, the OS, e.g., Windows (trademark) available from Microsoft Corporation, operates, and an application 101, a printer driver 110, a graphic device interface (GDI) 102 as a component of the OS, a spooler 103, and a port monitor 104 operate as modules performing operation relating to the feature of the embodiment. [0040] The application 101 is a program for editing and managing documents to be printed. Users can create documents and make print instructions using the application 101. The GDI 102, which is a rendering engine provided by Windows (trademark) OS, provides services on overall image drawing. The use of the GDI 102 in output processing of applications enables appearances and operational feelings of the applications to be standardized to those provided by Windows (trademark) because the GDI 102 absorbs the differences due to models and apparatuses”), and in a job based on the print instruction, the printer is caused to execute aggregate printing in which images for N pages are printed on one surface of a sheet, N being a natural number of 2 or more (see Minegishi, i.e. in Fig. 3 and in para. 40-41, disclose the application 101; and further in Fig. 4 and in para. 50, disclose the collective printing, including 2 in 1, 4 in 1 and 6 in 1, by disclosing “[0050] A feature of the computer terminal 10 having the software structure described above is a function relating to special duplex printing in which a page layout manner differs on a first side and a second side of a sheet. The feature is described below. FIGS. 4 and 5 illustrate examples of the GUI displayed by the function of the UI unit 111. FIG. 4 illustrates a mode selection screen 200 for receiving a selection of print modes such as the collective printing and the duplex printing…”), 
receiving image data for images of a plurality of pages from the driverless general-purpose print program  (see Minegishi, i.e. in Fig. 3 and in para. 69, discloses that “[0069] The document data supplied to the drawing unit 112 from the application 101 through the GDI 102 is the data of the document on which a user has made printing instructions in the application 101...”);
generating composite image data corresponding to composite image which is generated by reducing images of the plurality of pages in size and arranging the reduced images for the N pages so that the reduced images fit on one surface of the sheet, from the image data received in the receiving of the image data (see Minegishi, i.e. in para. 46, discloses that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet.”); and 
causing the information processing device to transmit print data which is rasterized based on the composite image data to the printer (see Minegishi, i.e. in Fig. 3 and in para. 46, discloses that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet”; and further in para. 49, discloses that “[0049] The spooler 103, which is a module provided by the OS, has a function to temporarily store therein the print data to be transmitted to the printer 20. The port monitor 104 is also a module provided by the OS. When the print data to be transmitted to the printer 20 is stored in the spooler 103, the port monitor 104 transmits the print data to the printer 20 by which jobs relating to the print data are performed”).
The teachings of Minegishi merely lack in explicitly disclosing the aspect relating to “driverless general-purpose print program”. 
However, Burlingame discloses an invention relates to systems and methods for creating images in N-up and/or duplexed format without the need for preprocessing of image data by a driver (see Burlingame, i.e. para. 1 and etc.).  More specifically, in Burlingame, i.e. in Fig. 8 and in para. 16, discloses that “[0016] FIG. 8 is a flow diagram illustrating one embodiment of a method for imaging image data comprising multiple images in an N-up and/or duplexed format in a driverless environment”; and further in para. 19, discloses that “[0019] A method for creating an image in an N-up format in a driverless environment is disclosed. Image data comprising multiple images is received at an embedded imaging device. The received image data has not been transformed into an N-up grid by an imaging driver. A number of images to be included in an output group is determined. The output group comprises image data for the number of images to be stored before imaging is initiated. Image data for each of the images within the output group is identified. Image data for each of the images within the output group is transformed into an image-ready format to be imaged within an N-up grid. The transformed image data for each of the images within the output group is stored in a buffer at a memory location corresponding to a cell within the N-up grid to form at least one rendered page. One of the rendered pages having image data formatted in an N-up grid is transmitted to a marking engine for imaging”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi to include the limitation(s) discussed and also taught by Burlingame, the aspect relating to “driverless general-purpose print program” as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi by the teachings of Burlingame, and to incorporate the limitation(s) discussed and also taught by Burlingame, thereby having “…improved systems and methods for imaging multiple images on a single sheet of imaging medium without the need for separate processing of the images by a driver residing on a computer system. Some exemplary systems and methods for imaging multiple images on a single sheet are described herein” (see Burlingame, para. 6 and etc.).
With regard to claim 2, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein the process further comprises rasterizing the generated composite image data to generate the print data each time the composite image data for one surface of the sheet is generated by the generating, and in the transmitting of the print data by the information processing device, the generated print data for one surface of the sheet is transmitted to the printer each time the print data for one surface of the sheet is generated by the rasterizing (see Minegishi, i.e. in para. 46, discloses that “…for example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page”).
With regard to claim 3, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein the process further comprises rasterizing the generated composite image data to generate the print data each time the composite image data for one surface of the sheet is generated by the generating, and in the transmitting of the print data by the information processing device, the generated print data for one surface of the sheet is passed to the driverless general-purpose print program each time the print data for one surface of the sheet is generated by the rasterizing process and then the driverless general-purpose print program transmits the passed print data to the printer (see Minegishi, i.e. in Fig. 4, disclose the collective printing, and further in para. 46, discloses that “…for example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page”).
With regard to claim 4, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein in the transmitting of the print data by the information processing device, the generated composite image data is passed to the driverless general-purpose print program each time the composite image data for one surface of the sheet is generated by the generating, and the driverless general-purpose print program rasterizes the passed composite image data to generate the print data and transmits the generated print data to the printer (see Minegishi, i.e. in para. 46, discloses that “…for example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page”).
With regard to claim 5, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein in the transmitting of the print data by the information processing device, the generated composite image data is passed to the driverless general-purpose print program each time the composite image data for one surface of the sheet is generated by the generating, the print data which is generated by rasterizing the composite image data with the driverless general-purpose print program is received, and the received print data is transmitted to the printer  (see Minegishi, i.e. in para. 46, discloses that “…for example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page”).
With regard to claim 6, the claim is drawn to the non-transitory computer readable medium according to claim 2, wherein in the receiving of the image data from the driverless general-purpose print program, the driverless general-purpose print program is requested to input image data for images for each N pages, and the image data is received from the driverless general-purpose print program each N pages (see Minegishi, i.e. in para. 46, discloses that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet”).
With regard to claim 7, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein in the transmitting of the print data by the information processing device, the composite image data for the images of the plurality of pages which is generated by the generating is acquired, the acquired composite image data for the images of the plurality of pages is passed to the driverless general-purpose print program, the driverless general-purpose print program generates the print data by rasterizing the passed composite image data for the images of the plurality of pages, and after the generation of the print data for the images of the plurality of pages is completed, the generated print data for the images of the plurality of pages is transmitted to the printer (see Minegishi, i.e. in para. 46, disclose that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet” and further in para. 49, discloses that “[0049] The spooler 103, which is a module provided by the OS, has a function to temporarily store therein the print data to be transmitted to the printer 20. The port monitor 104 is also a module provided by the OS. When the print data to be transmitted to the printer 20 is stored in the spooler 103, the port monitor 104 transmits the print data to the printer 20 by which jobs relating to the print data are performed”). 
With regard to claim 8, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein in the transmitting of the print data by the information processing device, the composite image data for the images of the plurality of pages which is generated by the generating is acquired, the acquired composite image data for the images of the plurality of pages is passed to the driverless general-purpose print program, further, the print data which is generated by rasterizing the composite image data with the driverless general-purpose print program is received, and after the print data for the images of the plurality of pages is received, the received print data for the images of the plurality of pages is transmitted to the printer (see Minegishi, i.e. in para. 46, disclose that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet” and further in para. 49, discloses that “[0049] The spooler 103, which is a module provided by the OS, has a function to temporarily store therein the print data to be transmitted to the printer 20. The port monitor 104 is also a module provided by the OS. When the print data to be transmitted to the printer 20 is stored in the spooler 103, the port monitor 104 transmits the print data to the printer 20 by which jobs relating to the print data are performed”).
With regard to claim 9, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein the process further comprises: 
acquiring the composite image data for the images of the plurality of pages generated by the generating; and rasterizing the acquired composite image data to generate the print data for the images of the plurality of pages (see Minegishi, i.e. in para. 46, disclose that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet”), and 
in the transmitting of the print data by the information processing device, after the generation of the print data for the images of the plurality of pages is completed in the rasterizing, the generated print data for the images of the plurality of pages is transmitted to the printer (further in Minegishi, i.e. in para. 49, discloses that “[0049] The spooler 103, which is a module provided by the OS, has a function to temporarily store therein the print data to be transmitted to the printer 20. The port monitor 104 is also a module provided by the OS. When the print data to be transmitted to the printer 20 is stored in the spooler 103, the port monitor 104 transmits the print data to the printer 20 by which jobs relating to the print data are performed”).
With regard to claim 10, the claim is drawn to the non-transitory computer readable medium according to claim 1, wherein the process further comprises: 
acquiring the composite image data for the images of the plurality of pages generated by the generating; and rasterizing the acquired composite image data to generate the print data for the images of the plurality of pages (see Minegishi, i.e. in para. 46, disclose that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet”), and 
in the transmitting of the print data by the information processing apparatus, after the generation of the print data for the images of the plurality of pages is completed in the rasterizing, the generated print data for the images of the plurality of pages is passed to the driverless general-purpose print program and the driverless general-purpose print program transmits the passed print data to the printer (further in Minegishi, i.e. in para. 49, discloses that “[0049] The spooler 103, which is a module provided by the OS, has a function to temporarily store therein the print data to be transmitted to the printer 20. The port monitor 104 is also a module provided by the OS. When the print data to be transmitted to the printer 20 is stored in the spooler 103, the port monitor 104 transmits the print data to the printer 20 by which jobs relating to the print data are performed”).
With regard to claim 11, the claim is drawn to the non-transitory computer readable medium according to claim 7, wherein in the receiving of the image data from the driverless general-purpose print program, the driverless general-purpose print program is requested to input image data for all the images of the plurality of pages, and the transmitting of the print data is executed after the generation of the composite image data for all the images is completed in the generating of the composition image data (see Minegishi, i.e. in para. 46, disclose that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet”).
With regard to claim 12, the claim is drawn to an information processing device comprising a computer (see Minegishi, i.e. in Fig. 1-3, disclose the computer terminal 10), wherein 
an operating system of the information processing device includes a driverless general-purpose print program that is a pre-installed program (see Minegishi, i.e. in Fig. 3 and in para. 39-40, disclose the Windows OS, the GDI rendering engine 102 and the spooler 103, by disclosing “[0039] FIG. 3 is a block diagram illustrating an exemplary software structure of the computer terminal 10 illustrated in FIG. 1. In FIG. 3, the OS is omitted. In the computer terminal 10, the OS, e.g., Windows (trademark) available from Microsoft Corporation, operates, and an application 101, a printer driver 110, a graphic device interface (GDI) 102 as a component of the OS, a spooler 103, and a port monitor 104 operate as modules performing operation relating to the feature of the embodiment. [0040] The application 101 is a program for editing and managing documents to be printed. Users can create documents and make print instructions using the application 101. The GDI 102, which is a rendering engine provided by Windows (trademark) OS, provides services on overall image drawing. The use of the GDI 102 in output processing of applications enables appearances and operational feelings of the applications to be standardized to those provided by Windows (trademark) because the GDI 102 absorbs the differences due to models and apparatuses”), 
a support program corresponding to a printer connected to the information processing device (see Minegishi, i.e. in fig. 3 and in para. 39, disclose the printer driver 110), and an application program capable of inputting a print instruction for causing the printer to print an image via the general-purpose print program are installed in the information processing device (see Minegishi, i.e. in para. 39, disclose the spooler 103 and the port monitor 104, by disclosing “[0039] FIG. 3 is a block diagram illustrating an exemplary software structure of the computer terminal 10 illustrated in FIG. 1. In FIG. 3, the OS is omitted. In the computer terminal 10, the OS, e.g., Windows (trademark) available from Microsoft Corporation, operates, and an application 101, a printer driver 110, a graphic device interface (GDI) 102 as a component of the OS, a spooler 103, and a port monitor 104 operate as modules performing operation relating to the feature of the embodiment”), and 
the computer executes, in a case where the print instruction is output from the application program, and in a job based on the print instruction, the printer is caused to execute aggregate printing in which images for N pages are printed on one surface of a sheet, N being a natural number of 2 or more (see Minegishi, i.e. in Fig. 3 and in para. 40-41, disclose the application 101; and further in Fig. 4 and in para. 50, disclose the collective printing, including 2 in 1, 4 in 1 and 6 in 1, by disclosing “[0050] A feature of the computer terminal 10 having the software structure described above is a function relating to special duplex printing in which a page layout manner differs on a first side and a second side of a sheet. The feature is described below. FIGS. 4 and 5 illustrate examples of the GUI displayed by the function of the UI unit 111. FIG. 4 illustrates a mode selection screen 200 for receiving a selection of print modes such as the collective printing and the duplex printing…”): 
	receiving processing in which the support program receives image data for images of a plurality of pages from the driverless general-purpose print program (see Minegishi, i.e. in Fig. 3 and in para. 69, discloses that “[0069] The document data supplied to the drawing unit 112 from the application 101 through the GDI 102 is the data of the document on which a user has made printing instructions in the application 101...”); 
	composition processing in which the support program reduces the images of the plurality of pages in size and generates composite image data corresponding to the composite image in which the images for the N pages are arranged so as to fit on one surface of the sheet from the image data received in the receiving processing (see Minegishi, i.e. in para. 46, discloses that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet.”); and 
	output processing in which the support program causes the information processing device to transmit print data rasterized based on the composite image data to the printer (see Minegishi, i.e. in Fig. 3 and in para. 46, discloses that “[0046] The settings indicated by the DEVMODE include those to be reflected in the drawing and those to be reflected in image forming performed by the printer 20. For example, in the drawing, when collective printing is set, the drawing unit 112 produces the bitmap data of one page in which a plurality of pages of a document are individually reduced in size and laid out at appropriate positions on the basis of the DDI calls of the pages of the document. In the laying out of the pages, the respective images of the pages can be laid out by individually being oriented for each page of the document. The drawing unit 112 causes the printer 20 to form the images on one side of a sheet on the basis of the bitmap data of one page. As a result, printing can be performed by which the pages of the document are collected on one side of the sheet”; and further in para. 49, discloses that “[0049] The spooler 103, which is a module provided by the OS, has a function to temporarily store therein the print data to be transmitted to the printer 20. The port monitor 104 is also a module provided by the OS. When the print data to be transmitted to the printer 20 is stored in the spooler 103, the port monitor 104 transmits the print data to the printer 20 by which jobs relating to the print data are performed”).
The teachings of Minegishi merely lack in explicitly disclosing the aspect relating to “driverless general-purpose print program”. 
However, Burlingame discloses an invention relates to systems and methods for creating images in N-up and/or duplexed format without the need for preprocessing of image data by a driver (see Burlingame, i.e. para. 1 and etc.).  More specifically, in Burlingame, i.e. in Fig. 8 and in para. 16, discloses that “[0016] FIG. 8 is a flow diagram illustrating one embodiment of a method for imaging image data comprising multiple images in an N-up and/or duplexed format in a driverless environment”; and further in para. 19, discloses that “[0019] A method for creating an image in an N-up format in a driverless environment is disclosed. Image data comprising multiple images is received at an embedded imaging device. The received image data has not been transformed into an N-up grid by an imaging driver. A number of images to be included in an output group is determined. The output group comprises image data for the number of images to be stored before imaging is initiated. Image data for each of the images within the output group is identified. Image data for each of the images within the output group is transformed into an image-ready format to be imaged within an N-up grid. The transformed image data for each of the images within the output group is stored in a buffer at a memory location corresponding to a cell within the N-up grid to form at least one rendered page. One of the rendered pages having image data formatted in an N-up grid is transmitted to a marking engine for imaging”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi to include the limitation(s) discussed and also taught by Burlingame, the aspect relating to “driverless general-purpose print program” as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi by the teachings of Burlingame, and to incorporate the limitation(s) discussed and also taught by Burlingame, thereby having “…improved systems and methods for imaging multiple images on a single sheet of imaging medium without the need for separate processing of the images by a driver residing on a computer system. Some exemplary systems and methods for imaging multiple images on a single sheet are described herein” (see Burlingame, para. 6 and etc.).
The teachings of Minegishi merely lack in explicitly disclosing the aspect relating to “driverless general-purpose print program”. 
However, Burlingame discloses an invention relates to systems and methods for creating images in N-up and/or duplexed format without the need for preprocessing of image data by a driver (see Burlingame, i.e. para. 1 and etc.).  More specifically, in Burlingame, i.e. in Fig. 8 and in para. 16, discloses that “[0016] FIG. 8 is a flow diagram illustrating one embodiment of a method for imaging image data comprising multiple images in an N-up and/or duplexed format in a driverless environment”; and further in para. 19, discloses that “[0019] A method for creating an image in an N-up format in a driverless environment is disclosed. Image data comprising multiple images is received at an embedded imaging device. The received image data has not been transformed into an N-up grid by an imaging driver. A number of images to be included in an output group is determined. The output group comprises image data for the number of images to be stored before imaging is initiated. Image data for each of the images within the output group is identified. Image data for each of the images within the output group is transformed into an image-ready format to be imaged within an N-up grid. The transformed image data for each of the images within the output group is stored in a buffer at a memory location corresponding to a cell within the N-up grid to form at least one rendered page. One of the rendered pages having image data formatted in an N-up grid is transmitted to a marking engine for imaging”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi to include the limitation(s) discussed and also taught by Burlingame, the aspect relating to “driverless general-purpose print program” as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi by the teachings of Burlingame, and to incorporate the limitation(s) discussed and also taught by Burlingame, thereby having “…improved systems and methods for imaging multiple images on a single sheet of imaging medium without the need for separate processing of the images by a driver residing on a computer system. Some exemplary systems and methods for imaging multiple images on a single sheet are described herein” (see Burlingame, para. 6 and etc.).
With regard to claim 13, the claim is drawn to a printing method which uses a printer and an information processing device connected to the printer, the information processing device including: a printer connected to an information processing device; an operating system of the information processing device including a driverless general-purpose print program that is pre-installed in the operating system; a support program corresponding to the printer; and an application program capable of inputting a print instruction for causing the printer to print an image via the driverless general-purpose print program, and the printer being caused to perform printing based on print data generated by the information processing device, the method comprising: in a case where the print instruction is output from the application program, and in a job based on the print instruction, the printer is caused to execute aggregate printing in which images for N pages are printed on one surface of the sheet, N being a natural number of 2 or more, receiving, by the support program, image data for images of a plurality of pages from the general-purpose print program; reducing, by the support program, the images of the plurality of pages and generating composite image data indicating the composite image in which the images for the N pages are arranged so as to fit on one surface of the sheet from the received image data; and causing, by the support program, the information processing device to transmit print data which generated by rasterizing the composite image data with the information processing device to the printer (instant claim is similarly rejected for at least the rationales set forth in discussion of claims 12 above, also incorporated by reference herein; in addition, in Minegishi, i.e. in Fig. 1, 3 and etc., further disclose the printer 20).
The teachings of Minegishi merely lack in explicitly disclosing the aspect relating to “driverless general-purpose print program”. 
However, Burlingame discloses an invention relates to systems and methods for creating images in N-up and/or duplexed format without the need for preprocessing of image data by a driver (see Burlingame, i.e. para. 1 and etc.).  More specifically, in Burlingame, i.e. in Fig. 8 and in para. 16, discloses that “[0016] FIG. 8 is a flow diagram illustrating one embodiment of a method for imaging image data comprising multiple images in an N-up and/or duplexed format in a driverless environment”; and further in para. 19, discloses that “[0019] A method for creating an image in an N-up format in a driverless environment is disclosed. Image data comprising multiple images is received at an embedded imaging device. The received image data has not been transformed into an N-up grid by an imaging driver. A number of images to be included in an output group is determined. The output group comprises image data for the number of images to be stored before imaging is initiated. Image data for each of the images within the output group is identified. Image data for each of the images within the output group is transformed into an image-ready format to be imaged within an N-up grid. The transformed image data for each of the images within the output group is stored in a buffer at a memory location corresponding to a cell within the N-up grid to form at least one rendered page. One of the rendered pages having image data formatted in an N-up grid is transmitted to a marking engine for imaging”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi to include the limitation(s) discussed and also taught by Burlingame, the aspect relating to “driverless general-purpose print program” as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi by the teachings of Burlingame, and to incorporate the limitation(s) discussed and also taught by Burlingame, thereby having “…improved systems and methods for imaging multiple images on a single sheet of imaging medium without the need for separate processing of the images by a driver residing on a computer system. Some exemplary systems and methods for imaging multiple images on a single sheet are described herein” (see Burlingame, para. 6 and etc.).
The teachings of Minegishi merely lack in explicitly disclosing the aspect relating to “driverless general-purpose print program”. 
However, Burlingame discloses an invention relates to systems and methods for creating images in N-up and/or duplexed format without the need for preprocessing of image data by a driver (see Burlingame, i.e. para. 1 and etc.).  More specifically, in Burlingame, i.e. in Fig. 8 and in para. 16, discloses that “[0016] FIG. 8 is a flow diagram illustrating one embodiment of a method for imaging image data comprising multiple images in an N-up and/or duplexed format in a driverless environment”; and further in para. 19, discloses that “[0019] A method for creating an image in an N-up format in a driverless environment is disclosed. Image data comprising multiple images is received at an embedded imaging device. The received image data has not been transformed into an N-up grid by an imaging driver. A number of images to be included in an output group is determined. The output group comprises image data for the number of images to be stored before imaging is initiated. Image data for each of the images within the output group is identified. Image data for each of the images within the output group is transformed into an image-ready format to be imaged within an N-up grid. The transformed image data for each of the images within the output group is stored in a buffer at a memory location corresponding to a cell within the N-up grid to form at least one rendered page. One of the rendered pages having image data formatted in an N-up grid is transmitted to a marking engine for imaging”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi to include the limitation(s) discussed and also taught by Burlingame, the aspect relating to “driverless general-purpose print program” as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minegishi by the teachings of Burlingame, and to incorporate the limitation(s) discussed and also taught by Burlingame, thereby having “…improved systems and methods for imaging multiple images on a single sheet of imaging medium without the need for separate processing of the images by a driver residing on a computer system. Some exemplary systems and methods for imaging multiple images on a single sheet are described herein” (see Burlingame, para. 6 and etc.).

Response to Arguments
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibamori (U.S. Pat/Pub No. 2020/0012460 A1) disclose an invention relates to a control method for an information processing apparatus, an information processing apparatus, and a non-transitory computer-readable medium.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675